 1
 2
 3
 4

 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10   ANNETTE HORN, an individual on           Case No. 2:17-cv-01967-MCE-KJN
     behalf of herself and others similarly
11   situated,                                Case Consolidated with:
12
                                              Case No.: 2:18-cv-00998-JAM-AC
                  Plaintiff,
13                                            The Hon. Morrison C. England, Jr.
           v.
14                                            ORDER ON JOINT STIPULATION
     RISE MEDICAL STAFFING, LLC;              TO MODIFY BRIEFING
15   and DOES 1 to 10 inclusive,              SCHEDULE FOR MOTION TO
                                              CERTIFY CLASS
16                Defendants.
17   TEKARY WRIGHT, an individual,
     on behalf of herself and on behalf of
18   all persons similarly situated,
19                Plaintiff,
20
           vs.
21
     ADVANCED MEDICAL
22   PERSONNEL SERVICES, INC., a
     Corporation; RISE MEDICAL
23   STAFFING, LLC, a Limited Liability
     Company; and DOES 1 through 50,
24   Inclusive,
25                Defendants.
26
27
28

     ORDER MODIFYING BRIEFING SCHEDULE FOR MOTION TO CERTIFY CLASS;
                      Case Nos. 2:17-cv-01967-MCE-KJN
 1         Pursuant to the Joint Stipulation to Modify Briefing Schedule for Motion to
 2   Certify Class and good cause appearing, IT IS HEREBY ORDERED THAT:
 3         The last day to file Defendants’ opposition to Plaintiffs’ Motion to Certify
 4   Class shall be continued from March 21, 2019 until April 18, 2019;
 5         The last day to file Plaintiffs’ reply brief in support of Plaintiffs’ Motion to
 6   Certify Class shall be continued from March 28, 2019 until May 16, 2019; and
 7         The hearing on Plaintiffs’ Motion to Certify Class shall remain vacated. If the
 8   Court determines that oral argument is needed after the deadline for Plaintiffs’ reply
 9   to be filed, the Court will schedule such hearing at a later date.
10         IT IS SO ORDERED.
11   Dated: March 13, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       2
     ORDER MODIFYING BRIEFING SCHEDULE FOR MOTION TO CERTIFY CLASS;
                      Case Nos. 2:17-cv-01967-MCE-KJN
